Case 1:20-cv-03017-JPH-DML Document 4 Filed 11/19/20 Page 1 of 4 PageID #: 26




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

BRADLEY L. HINES,                                  )
                                                   )
                          Plaintiff,               )
                                                   )
                     v.                            )   No. 1:20-cv-03017-JPH-DML
                                                   )
FAYETTE SUPERIOR COURT,                            )
                                                   )
                          Defendant.               )


                                             ORDER

                    I.       Granting in forma pauperis status

      Mr. Hines’ motion to proceed in forma pauperis, dkt. [2], is GRANTED.

See 28 U.S.C. § 1915(a). While in forma pauperis status allows Mr. Hines to

proceed without prepaying the filing fee, he remains liable for the full fees.

Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App'x 64, 65 (7th Cir.

2019) ("Under 28 U.S.C. § 1915(a), a district court may allow a litigant to

proceed 'without prepayment of fees,' . . . but not without ever paying fees.")

(emphasis in original). No payment is due at this time.

                                       II.     Screening

      A.    Screening standard

      The Court has the inherent authority to screen Mr. Hines' complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status."). The Court may dismiss claims within a



                                               1
Case 1:20-cv-03017-JPH-DML Document 4 Filed 11/19/20 Page 2 of 4 PageID #: 27




complaint that fail to state a claim upon which relief may be granted. See id.

In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

             [the] complaint must contain sufficient factual matter,
             accepted as true, to state a claim for relief that is
             plausible on its face. A claim has facial plausibility
             when the plaintiff pleads factual content that allows
             the court to draw the reasonable inference that the
             defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B.     Complaint

      Mr. Hines alleges that the Fayette Superior Court never recorded 2006

state proceedings concerning his operator's license and claims that "they were

hiding it for some reason." Dkt. 1 at 2, 5. Based on this conduct, he brings a

42 U.S.C. § 1983 claim alleging "discrimination" because the Fayette Superior

Court "didn't go by Indiana Law" and "broke Rule 25 and the time limitations of

Indiana law." Id. at 2. He seeks $75,000 "for having [his] driver[']s license

being taken against [his] will." Id. at 6.




                                             2
Case 1:20-cv-03017-JPH-DML Document 4 Filed 11/19/20 Page 3 of 4 PageID #: 28




      C. Analysis

      Mr. Hines unsuccessfully brought similar claims in Hines v. Fayette

County Superior Court, No. 1:20-cv-02240-TWP-MJD (S.D. Ind. Nov. 2, 2020),

which Judge Pratt dismissed. These claims face the same fate.

      "[S]tates and their agencies are not 'persons' subject to suit under 42

U.S.C. § 1983." Johnson v. Supreme Court of Illinois, 165 F.3d 1140, 1141 (7th

Cir. 1999) (citing Will v. Michigan Dep't of State Police, 491 U.S. 58 (1989)).

Here, the Fayette County Superior Court "is a division of the State of Indiana,

so [Mr. Hines’] suit is one against Indiana itself." See King v. Marion Circuit

Court, 868 F.3d 589, 591 (7th Cir. 2017). Therefore, because Mr. Hines' has

not sued a "person" under 42 U.S.C. § 1983, he has not brought a plausible

federal claim and his complaint must be dismissed. See Iqbal, 556 U.S. at 678.

      Mr. Hines shall have through December 21, 2020 to show cause why

judgment consistent with this entry should not issue. See Thomas v. Butts,

745 F.3d 309, 313 (7th Cir. 2014) (Court must "first fir[e] a warning shot"

before dismissing a complaint).

SO ORDERED.

Date: 11/19/2020




                                         3
Case 1:20-cv-03017-JPH-DML Document 4 Filed 11/19/20 Page 4 of 4 PageID #: 29




Distribution:

BRADLEY L. HINES
611 W. 29th St.
Connersville, IN 47331




                                     4
